Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-7, 9, 11-13, 15-16 and 18-30, as filed June 24, 2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Applicant has amended the independent claims 1 and 30 to include the subject matter of dependent claims 8, 10, 14 and 17. While all the added limitations of claims  are disclosed, taught or suggested in the prior as indicated in the previous rejection, it would not have been obvious to one of ordinary skill in the art to combine the prior art references of Patel et al. (U.S. Pub. No. 2021/0125732), Aubrey et al. (Green, Yellow, Orange Or Red? This New Tool Shows COVID-19 Risk In Your County), Sadilek et al. (U.S. Pub. No. 2021/0090750), Kelly et al. (U.S. Patent No. 11,011,277), Brodsky (H3: Uber’s Hexagonal Hierarchical Spatial Index), Locke et al. (U.S. Patent. No. 11,164,269), Bitran et al. (U.S. Pub. No. 2017/0039339) and Mansfield et al. (U.S. Pub. No. 2013/0325979) so as to teach each and every limitation of claim 1 and 30 without relying on hindsight reasoning.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686